Name: 84/270/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 75/268/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy; NA;  Europe
 Date Published: 1984-05-18

 Avis juridique important|31984D027084/270/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 75/268/EEC (Only the Greek text is authentic) Official Journal L 132 , 18/05/1984 P. 0052 - 0052*****COMMISSION DECISION of 8 May 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 75/268/EEC (Only the Greek text is authentic) (84/270/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 82/786/EEC (4), and in particular Article 13 thereof, Whereas the Greek Government notified, pursuant to Article 17 (4) of Directive 72/159/EEC, Decision No 112/83 of the Prices and Incomes Board of 3 June 1983 on the authorization of a financial aid programme for less-favoured and mountain areas in 1983; Whereas, under Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the provisions notified, the existing provisions in Greece for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in Greece for the implementation of Directive 75/268/EEC continue, having regard to Decision No 112/83 of the Prices and Incomes Board of 3 June 1983, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 327, 24. 11. 1982, p. 19.